Citation Nr: 1140562	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO. 07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The July 2006 rating decision denied the benefit sought on appeal. 

In January 2010 and May 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2. The evidence of record establishes that the Veteran served during the Vietnam Era, but not that he served in the Republic of Vietnam; and thus exposure to herbicide agents in service is not presumed. 

3. The evidence of record does not show that the Veteran's currently diagnosed prostate cancer is related to military service.


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's service connection claim in July 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in March 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the February 2007 statement of the case (SOC) and subsequent supplemental statements of the case (SSOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

B. Duty to Assist

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, reports of post-service medical treatment, statements from the Veteran, and a record of the RO's attempts to secure evidence of whether the Veteran served in the Republic of Vietnam or in Thailand. 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his prostate cancer. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a VA examination is unnecessary in this case. Although the Veteran has a current diagnosis of prostate cancer, the second element set forth in McLendon has not been satisfied. As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which prostate cancer could be related. His STRs are negative for any complaints, treatment, or diagnosis of prostate cancer and the record contains no probative evidence that demonstrates otherwise. Further, the Veteran has not asserted that his prostate cancer began in service. Rather, he asserts that he is entitled to service connection under the regulations regarding presumptive service connection. Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

This case was remanded in January 2010 and May 2011 so that the RO could attempt to secure records regarding the Veteran's claimed service in the Republic of Vietnam. In January 2010, the Board directed the RO to contact the Defense Finance and Accounting Service (DFAS) to obtain the Veteran's combat pay records, if they existed. The RO was also directed to request unit records, including morning reports, from any appropriate government record depository. 

To comply with the January 2010 remand, the RO contacted DFAS in August 2010, September 2010, and November 2010. In January 2011, a response was received stating that no records for the Veteran were found. The response from DFAS was a form letter which stated, "your request cannot be completed for the following reason(s)" with a list of reasons below it.  In the January 2011 response, "no records found" was hand written at the bottom of the list, and an "x" was placed to the left of it. The form letter listed several other reasons for why a request could not be completed, such as, "[y]our inquiry did not included a signed consent from the member," and a statement that Active and Reserve LES(s) were available from the Army Military Pay Operations office in Indianapolis, Indiana.

In an April 2011 statement, the Veteran's representative argued that another remand is necessary because the RO should have sent a follow up letter to the address in Indianapolis, Indiana, and because it was unclear whether VA sent a signed consent form from the Veteran to DFAS. The Veteran's representative has misunderstood the form letter which provides a list of several possible reasons for why a request could not be completed. DFAS personnel placed an "x" next to the appropriate reason for why the RO's request could not be completed. No "x" was placed next to either of the reasons that the Veteran's representative asserts are why no records were found by DFAS. Another remand is not necessary because DFAS communicated its reason for not returning records. 

The RO also used the Archives and Records Center Information System (ARCIS) of the National Archives to obtain records. In January 2011, ARCIS informed the RO that there were no records available for the Veteran. ARCIS used the acronym "NIF" in its response. In the April 2011 statement, the Veteran's representative argued that another remand is required because there is no proof that "NIF" indicates that no records were found. The Board notes that "NIF" has been used as an acronym for "no information found" in other documents. Further, the RO works with ARCIS in the regular course of business and relied on their response to determine that no records were available. Another remand is not necessary to determine the meaning of "NIF" when it was interpreted by the RO, which is familiar with ARCIS record requests. 

The RO contacted the National Personnel Records Center (NPRC) to obtain records of any temporary duty (TDY) in the Republic of Vietnam. The NPRC provided information that the Veteran had two documented days of travel to an unspecified destination and provided a single morning report from September 28, 1965, which did not verify that the Veteran served in the Republic of Vietnam. 

After making the attempts discussed above to verify any TDY in the Republic of Vietnam, the RO made a formal finding in February 2011 that the records sought in the January 2010 remand were unavailable. 

For the reasons discussed above, the Board finds that the RO has substantially complied with the Board's January 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In May 2011, the Board remanded the case again so the RO could make further attempts to verify whether the Veteran served in the Republic of Vietnam. The Board noted that the Veteran's DD 214 showed 26 months of foreign service, but his service personnel records only noted 15 months of foreign service. In an attempt to clarify this discrepancy, the Board directed the RO to request confirmation of the Veteran's temporary duty assignments from the U. S. Army and Joint Service Records Research Center (JSRRC). In order to request information from the JSRRC, the RO was directed to contact the Veteran to solicit precise dates of his claimed TDY in the Republic of Vietnam. 

In May 2011, the RO sent the Veteran a letter requesting information to allow them to complete a proper records request at the JSRRC. The Veteran did not reply to the letter. Without precise information regarding the dates of his TDY assignments, a request to the JSRRC could not be made and the RO was unable to comply with the Board's remand directive. However, "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Although the RO did not substantially comply with the May 2011 remand directive, it was due to a lack of response from the Veteran and therefore another remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 

II. Entitlement to Service Connection for Prostate Cancer

The Veteran contends that his diagnosed prostate cancer is the result of exposure to herbicides while serving on TDY in the Republic of Vietnam and Udorn Royal Thai Air Force Base (RTAFB) in Thailand. Because TDY in the Republic of Vietnam or at Udorn RTAFB could not be verified, and because there is no evidence that his prostate cancer is directly related to his period of active duty, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that the claimed disability is subject to presumptive service connection. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). Prostate cancer is a disease associated with herbicide exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's contention remains that while stationed in Taiwan in fall 1965 he received a TDY assignment to an ammunition dump (he alternatively refers to this as a "bomb dump") located in Da Nang, Republic of Vietnam, and later received a second TDY assignment to an ammunition dump in Quin Yon, Republic of Vietnam, which he left in early spring 1966. He also contends that he was sent on a TDY assignment to Udorn RTAFB. 

As discussed above, the RO made several attempts to verify the Veteran's assertion that he was sent on TDY to the Republic of Vietnam and Udorn RTAFB. However, records could not be obtained from DFAS or ARCIS. The NPRC provided a morning report from September 28, 1965 which showed that the Veteran was in Taiwan, but did not substantiate his assertion regarding TDY to the Republic of Vietnam or Udorn RTAFB. The Veteran did not respond to the RO's request for information to assist them in contacting the JSRRC. Thus, there are no records to verify his contentions. 

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, there is no lack of contemporaneous STRs or service personnel records, both types of records have been obtained. While the Veteran is competent to provide lay testimony regarding his whereabouts during his military service, the Board finds this account not credible. Indeed, no service in the Republic of Vietnam or Thailand is noted in the Veteran's contemporaneous service records. Moreover, he has not received any awards such as the Vietnam Service Medal, which could establish qualifying service in the Republic of Vietnam. His chronological listing of service does not have an entry for the Republic of Vietnam or Thailand. 

He was noted to have 103 days of TDY during the period from November 28, 1964 to July 27, 1965. The location of his assignments were not specified. His STRs show that in November 1964 he was at Cannon Air Force Base in New Mexico. STRs from January 1965 show that he was at Clark Air Force Base in the Philippines. Two STRs from January 1965 state that the Veteran was on "TDY from Cannon AFB, NM." STRs from March 1965 and May 1965 show that he was again located at Cannon Air Force Base. None of his STRs show that he received treatment in the Republic of Vietnam or Thailand.

A performance report for the period from September 10, 1964 to May 21, 1965 overlaps with the period that the Veteran asserts he was in the Republic of Vietnam. His duties as an aircraft pneudraulic repairman required him to inspect, repair, and perform operational checkout of aircraft hydraulic components. He also bench checked and repaired hydraulic system malfunctions. It was noted that he had a tour of duty in Southeast Asia, during which he was assigned to the Periodic Section and performed routine maintenance on aircraft. No mention was made of TDY in Vietnam or Thailand. 

A performance report for the period from May 22, 1965 to May 21, 1966 has approximately a two month overlap with the period the Veteran asserts he was in the Republic of Vietnam and Udorn, Thailand. The performance report states that the Veteran's duty as a munitions specialist entailed assisting in storage, handling, shipping, and receiving of conventional munitions and explosive devices, and conducting shipping and receiving operations. The comments provided by his supervisor did not discuss TDY to the Republic of Vietnam or Thailand. 

Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). For the reasons discussed above, the Board finds his assertions that he was temporarily assigned to duty in the Republic of Vietnam and Udorn RTAFB to be not credible. 

As a result, he is not presumed to have been exposed to herbicides. Further, he has not submitted evidence of actual exposure to herbicides outside of the presumption. Service connection on a presumptive basis is not warranted. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has a current diagnosis of prostate cancer, which establishes the first element of a service connection claim. Hickson, 12 Vet. App. at 253. He has not asserted that his prostate cancer was incurred during his period of active service. His STRs are completely negative for any abnormalities related to his prostate or genitourinary system. His August 1963 enlistment and May 1967 separation examinations do not reflect any prostate or other genitourinary problems. As there is no evidence of an in-service incurrence, the second element of a service connection is not met. Id. 

The Veteran was diagnosed with prostate cancer in August 2002, over thirty years after his separation from service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no medical evidence of record indicating a link between the Veteran's current prostate cancer and his period of active duty from September 1963 to September 1967. The Veteran has not asserted that his prostate cancer should be directly attributed to service outside of his assertion that it was caused by exposure to herbicides. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b). In this case, the evidence is not in relative equipoise. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for prostate cancer is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


